DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/23/2021 has been entered. Claims 1, 7, 12, 15 and 20-21 have been amended. Claims 2, 10, 14 and 22 have been cancelled. Claim 24 has been added. Claims 1, 3-9, 11-13, 20-21 and 23-24 remain pending in this application. Applicant’s amendments to the specification, drawings, and claims have overcome each and every objection, 112(a) and 112(d) rejections and some of the 112(b) rejection previously set forth in the Non-Final Office Action mailed 09/23/2020.

Drawings
The drawings were received on 01/23/2021.  These drawings are acceptable.

Claim Objection
Claim 24 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 3, 8-9 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 depends from claim 2 which has been cancelled. For the purposes of compact prosecution, claim 3 will be interpreted as depending from claim 1. 
Claim 8 recites the limitation "the medicine" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 depends from claim 2 which has been cancelled. For the purposes of compact prosecution, claim 8 will be interpreted as depending from claim 1. 
Claim 9 recites the limitation “the medicine” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 depends from claim 2 which has been cancelled. For the purposes of compact prosecution, claim 9 will be interpreted as depending from claim 1. 
Claim 15 recites “the external surface of the flue needle includes a fixing protuberance” in lines 1-2. It is unclear whether the fixing protuberance of claim 15 is the same fixing protuberance recited in claim 1. 
Claim 16 recites the limitation "the medicine container" in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution, the medicine container of claim 16 will be interpreted as the drug vial previously recited in claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 12-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (Pub. No.: US 2013/0218122 A1) and further in view of Steube (Pub. No.: US 2013/0340891 A1).
	Regarding claim 1, Oh discloses (figs. 1, 4 and 6) an integrated injectable infusion system comprising:
	A drug vial container (protection cap, see fig. 6) adapted to hold a drug vial (medicine container 1) (¶ 0045), the drug vial container comprising a vial holder element (fixing cap 5) and a holder cap element (moving cap 6), and the vial holder element and the holder cap element are fused together forming a seal (i.e., connection with moving flange 18 of holder cap and fixing flange 17 of vial holder element are carried out by thermal fusion, ¶ 0018);
	A second container (2) adapted to hold a liquid (3) (¶ 0038), the second container including a first end and a second end; 
	A connection port (coupling member 4) connecting the second container and the drug vial container (¶ 0031), the connection port having a cavity (¶ 0041);
	A releasing member (12) disposed at the second end of the container (see annotated fig. 1), wherein the releasing member is adapted to release the liquid from the second container (¶ 0039); and

	An interrupting protuberance (23) on an outer circumference of the flue needle (¶ 0042, see fig. 4), the interrupting protuberances being configured for easy insertion and for preventing the flue needle from retracting after the pressure applied on the seat of the flue needle perforates the drug vial (¶ 0042); and
	At least one fixing protuberance (24) on the outer circumference of the flue needle (¶ 0042, see fig. 4), parallel to the interrupting protuberance (see fig. 4), adapted to contact and interact with the protruding section (guide section 14) inside the cavity of the fused connection port (see fig. 4) and preventing the flue needle from moving from an initial position in the absence of an external force (¶ 0042 - ¶ 0043).  
	Oh is silent whether the interrupting protuberances comprise at least two interrupting protuberances. Fig. 4 depicts a side view of the interrupting protuberance 23, but Oh does not describe whether they are formed as a single annular protuberance or multiple discrete protuberances. 
	Steube teaches (fig. 2) an analogous needle (vial access cannula) that can be used in an infusion system (¶ 0026) that has at least two interrupting protuberances (stop members 15) (¶ 0034, see fig. 2).
 	It would have been obvious to modify the interrupting protuberance of Oh such that it comprises at least three interrupting protuberances as taught by Steube. A skilled artisan would have been able to implement the discretely formed shape of Steube when constructing the interrupting protuberance of Oh. That is, Steube offers a more detailed example of how to construct an interrupting protuberance. 
	Regarding claim 3, Oh further discloses (annotated fig. 1) a tubular ring surrounding the connection between the vial holder and the connection port (see annotated fig. 1). 
	While Oh does not disclose that the annular ring is configured to further seal and protect the integrity of the system, this limitations of claim 3 relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The annular ring disclosed by Oh is 

    PNG
    media_image1.png
    184
    397
    media_image1.png
    Greyscale

	
Oh Annotated fig. 1

	Regarding claim 4, Oh further discloses that the packing (8) of the vial holder is integrally sealed with the coupling member (4) (¶ 0072). Oh further discloses that the coupling member is attached to the plastic container by thermal fusion so that solution is not leaked. One of ordinary skill in the art could modify the seal between the connection port and the vial holder such that it is fused in order to ensure that solution is not leaked. 
	Regarding claim 5, Oh further discloses that the drug vial contains a medicine selected from the group consisting of antibiotics (¶ 0037), anticancer agents, broad spectrum penicillins (¶ 0037), cephalosporins, macrolides, medium and narrow spectrum penicillins, aminoglycosides, carbenicillins, systemic antifungal agents, antitubercular agents, antiviral agents, anti-HIV agents, alkylating agents, antimetabolites, vinca alkaloids, antineoplastic antibiotics, platinum antineoplastics and a mixture thereof.  
	Regarding claim 6, Oh further discloses that the drug vial contains a medicine and the medicine is an antibiotic (¶ 0037) or anticancer agent. 
	Regarding claim 7, Oh further discloses that the drug contains a medicine that is 15selected from the group consisting of aciclovir, amikacin sulfate, amoxicillin, amoxicillin, ampicillin (¶ 0037), arbekacin, astromicin, azithromycin, aztreonam, belotecan, bendamustine, carbapenem, capreomycin, 
	Regarding claim 8, Oh further discloses that the medicine is selected from the group consisting of ceftriaxone, cefmetazole sodium, vacomycin hcl, cefotiam HCl (¶ 0037), imipenem monohydrate, cilastatin sodium, cefoperazone sodium, sulbactam sodium, teicoplanin, cefotetan disodium, ceftizoxime sodium (¶ 0037), ceftezole sodium, cefpiramide sodium, 5and fosfomycin.  
	Regarding claim 9, Oh further discloses that the medicine is cefotiam HCl (¶ 0037). While Oh does not disclose the specific amount of cefotiam HCl, one of ordinary skill in the art would be motivated to modify the amount such that it is the correct dosage for the desired treatment. 
	Regarding claim 12, Oh further discloses (fig. 1) that the holder cap element further comprises a hanging means (13) means for a medicine bottle (¶ 0048).
	Regarding claim 13, Oh further discloses that the flue needle is a cavity needle having at least one passage through which a liquid medicine flows (¶ 0016). 
	Regarding claim 16, Oh further discloses that the drug vial is formed from one of a glass material 
	Regarding claim 17, Oh further discloses that the second container is formed from a plastic material (i.e., container 2 is a plastic container, ¶ 0035). 
	Regarding claim 18, Oh further discloses (fig. 1) that the releasing member comprises: an outlet (21) fixed to the second container and adapted to prevent leakage (¶ 0044); a releasing extended rim (16) mounted to an inner end of the outlet (¶ 0044); a releasing cap (20) covering the inner end of the outlet and exposing only a center of the releasing extended rim (¶ 0044); and a cover seal (19) attached to an outside surface of the releasing cap and adapted to seal the releasing extended rim (¶ 0044).
	Regarding claim 19, Oh further discloses that the vial holder element and the holder cap element are fused by heat sealing (i.e., thermal fusion, ¶ 0045), by ultrasonic welding, or by adhesives. 

Claims 11, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Oh modified with Steube as applied to claim 1 above, and further in view of Carrez et al. (Pub. No.: US 2016/0262981 A1), hereinafter Carrez.
	Regarding claim 11, Oh modified with Steube fail to teach that the number of interrupting protuberances on the flue needle is three.  
	Carrez teaches (fig. 4b) an analogous needle (end piece 10) wherein the number of interrupting protuberances (fins 13) is three (i.e., the end piece preferably comprises between two and four fins, ¶ 0082). 
	It would have been obvious to modify the number of interrupting protuberances of Oh and Steube such that it is three as taught by Carrez. Doing so can limit the deterioration of the vial seal (Carrez, ¶ 0082). 
	Regarding claim 15, Oh further discloses (fig. 4) that an external surface of the flue needle further includes a fixing protuberance (24) adapted to contact the connection port and prevent the flue needle from moving from an initial position in the absence of an external force (¶ 0042 - ¶ 0043).
	Regarding claim 24, Oh modified with Steube fail to teach that the number of interrupting 
	Carrez teaches (fig. 4b) an analogous needle (end piece 10) wherein the number of interrupting protuberances (fins 13) is three (i.e., the end piece preferably comprises between two and four fins, ¶ 0082). 
	It would have been obvious to modify the number of interrupting protuberances of Oh and Steube such that it is three as taught by Carrez. Doing so can limit the deterioration of the vial seal (Carrez, ¶ 0082). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, in view of Palmer (US Pat. No.: 5,405,580) and further in view of Steube.
	Regarding claim 20, Oh discloses (figs. 1, 4 and 6) an integrated injectable infusion system comprising:
	A drug vial container (protection cap, see fig. 6) adapted to hold a drug vial (medicine container 1) (¶ 0045), the drug vial container comprising a vial holder element (fixing cap 5) and a holder cap element (moving cap 6), and the vial holder element and the holder cap element are fused together forming a seal (i.e., connection with moving flange 18 of holder cap and fixing flange 17 of vial holder element are carried out by thermal fusion, ¶ 0018);
	A second container (2) adapted to hold a liquid (3) (¶ 0038), the second container including a first end and a second end; 
	A fused connection port (coupling member 4) connecting the second container and the drug vial container (¶ 0031), the connection port having a cavity (¶ 0041), the cavity having a protruding section (guide section 14);
	A releasing member (12) disposed at the second end of the container (see fig. 1), wherein the releasing member being adapted to release the liquid from the second container (¶ 0039); and
	A flue needle (11) having a seat (¶ 0042) and a point (see fig. 4), wherein the point of the flue needle is adapted to enter the cavity of the fused connection port (¶ 0041 and perforate the drug vial in 
	An interrupting protuberance (23) on the flue needle (¶ 0042), the interrupting protuberances being configured for easy insertion and for preventing the flue needle from retracting after the pressure applied on the seat of the flue needle perforates the drug vial (¶ 0042); and
	At least one fixing protuberance (24) adapted to contact and interact with the protruding section inside the cavity of the fused connection port (see fig. 4) and preventing the flue needle from moving from an initial position in the absence of an external force (¶ 0042 - ¶ 0043),
	Wherein the drug vial contains a medicine and the medicine is an antibiotic (¶ 0037) or an anticancer agent.  
	Oh does not disclose a hydrogen peroxide chemical indicator inside the drug vial container for sterility verification and that the interrupting protuberance is at least three interrupting protuberances. 
	Palmer teaches (figs. 1-3) an analogous vial (14) with a hydrogen peroxide chemical indicator for sterility verification (i.e., biological indicator 10 is designed to admit hydrogen peroxide sterilant vapor onto a spore carrier 15; col. 2, ln. 63-68, an ampule 13 contains growth-inducing medium that changes in color in response to spore growth; col. 3, ln. 26-37).
	It would have been obvious to modify the drug vial of Oh such that it comprises a hydrogen peroxide chemical indicator inside the drug vial container for sterility verification. Doing so would insures the efficacy of a sterilization cycle (Palmer, col. 1, ln. 10-12).
	Steube teaches (fig. 2) an analogous needle (vial access cannula) that can be used in an infusion system (¶ 0026) that has at least three interrupting protuberances (stop members 15) (¶ 0034, see fig. 2).
 	It would have been obvious to modify the interrupting protuberance of Oh such that it comprises at least three interrupting protuberances as taught by Steube. Doing so would limit the depth of cannula penetration through an elastomeric stopper (Steube, ¶ 0034). Further, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 124 USPQ 70, see MPEP § 2144.04 VI. B.).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oh modified with Steube, as applied to claims 1 and 17 above, and further in view of Palmer.
	Regarding claim 21, Oh modified with Steube fail to teach that the holder cap element comprises an end base having a plurality of toothpick-like sticks or nails spaces apart and allowing fluidity of air, vapor or gas flow during a sterilization process of the drug vial container.  
	Palmer teaches (figs. 1-3) an vial (14) having an end base (cap 11) having a plurality of toothpick-like sticks or nails (prongs 12) spaced apart (see fig. 2) and allowing fluidity of air, vapor or gas flow during sterilization process of the drug vial container (see fig. 3, col. 3, ln. 1-7). 
	It would have been obvious to modify the holder cap element of Oh and Steube such that it has an end base having toothpick-like sticks or nails spaces apart and allowing fluidity of air, vapor or gas flow during a sterilization process of the drug vial container as taught by Palmer. Doing so would insure the efficacy of a sterilization cycle (col. 1, ln. 10-12). 
	Regarding claim 23, Oh modified with Steube fail to teach that the holder cap element comprises an end base having a plurality of toothpick-like sticks or nails spaces apart and allowing fluidity of air, vapor or gas flow during a sterilization process of the drug vial container.  
	Palmer teaches (figs. 1-3) an vial (14) having an end base (cap 11) having a plurality of toothpick-like sticks or nails (prongs 12) spaced apart (see fig. 2) and allowing fluidity of air, vapor or gas flow during sterilization process of the drug vial container (see fig. 3, col. 3, ln. 1-7). 
	It would have been obvious to modify the holder cap element of Oh and Steube such that it has an end base having toothpick-like sticks or nails spaces apart and allowing fluidity of air, vapor or gas flow during a sterilization process of the drug vial container as taught by Palmer. Doing so would insure the efficacy of a sterilization cycle (col. 1, ln. 10-12). 
	 
Response to Arguments
Applicant’s arguments, see pages 10-, filed 01/23/2021, with respect to the rejection(s) of claim(s) 1-10, 12-14 and 16-19 under 35 USC § 103 over Oh in view of Steube have been fully 
As discussed above, Steube is relied upon to teach at least two interrupting protuberances. Steube provides a more detailed example of how to construct interrupting protuberances and one of ordinary skill would have found it obvious to implement the discretely formed shape of Steube when constructing the interrupting protuberances of Oh (see rejection above). Applicant’s arguments regarding the previously recited motivation of limiting the depth of cannula penetration through an elastomeric stopper are thus moot as this motivation is no longer relied upon for the combination of Oh in view of Steube. 
Applicant argues that the proposed modification teaches away from the use of such interrupting protuberances. Applicant argues that Oh’s is characterized such that a stopper limits the forward movements of the flue needle and that Steube has flanges that are designed to engage a top portion of the vial or elastomeric stopper into which the cannula is to be inserted such that the flange limits the depth of the cannula penetration through the elastomeric stopper. While the interrupting protuberances of Oh engage with a stopper on the coupling member (¶ 0043), Steube teaches that the interrupting protuberances engage with a vial or elastomeric stopper into which the cannula is to be inserted (¶ 0034). One of ordinary skill would recognize Steube’s teaching of the interrupting protuberances engaging with an “elastomeric stopper into which the cannula is to be inserted” can engage the stopper of a coupling member, such as the coupling member disclosed by Oh. Thus, the proposed modification does not teach away.
Applicant further argues that the claims distinguish over the cited references because the interrupting protuberances are configured for easy insertion and for preventing the flue needle from retracting after the pressure is applied on the seat of the flue needle perforating the drug needle. However, these limitations are not required by the claimed invention and they relate to the intended use of the system. Therefore, even if the claims are amended to require the above functions, the limitation of the interrupting protuberances being “configured for easy insertion and for preventing the flue needle from 
Applicant further argues that the claims distinguish over the prior art because the claims require the at least one fixing protuberance on the outer circumference of the flue needle, parallel to the at least two interrupting protuberances, is adapted to contact and interact with a protruding section inside the cavity of the connection port, preventing the flue needle from moving from an initial position in the absence of an external force. However, these limitations are disclosed by Oh as discussed above. 
Applicant further argues that the combination fails to teach the specific configuration of the flue needle together with the protruding section inside the cavity of the connection port. However, the proposed modification provides the specific configuration of the number of interrupting protuberances as well as the flue needle together with the protruding section inside the cavity of the connection port (see rejection above. 
Therefore, Oh in view of Steube render claim 1 obvious. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        
/Adam Marcetich/Primary Examiner, Art Unit 3781